Grisham, 128 Nev.        „ 289 P.3d 230, 236 (2012) (recognizing that an
                     agreement placed on the record is enforceable). Moreover, the record
                     reflects that appellant was represented by counsel below and we conclude
                     that there was no abuse of discretion as to the award of preliminary fees
                     or subsequent enforcement for payment.      See Sargeant v. Sargeant, 88
Nev. 223, 227, 495 P.2d 618, 621 (1972); see also Shydler v. Shydler, 114
Nev. 192, 196, 954 P.2d 37, 39 (1998) (providing that this court reviews
                     district court decisions concerning divorce proceedings for an abuse of
                     discretion).
                                    Finally, appellant argues that the district court improperly
                     ordered her to amend her complaint to add the third-party co-owners of a
                     business that was one-half community property. Having reviewed the
                     record and considered appellant's arguments, we conclude that appellant
                     has not established that this procedural development prejudiced her, and
                     thus any error was harmless. NRCP 61; Truckee-Carson Irrigation Dist. v.
                     Wyatt, 84 Nev. 662, 667-68, 448 P.2d 46, 50 (1968) (explaining that the
                     party asserting error bears the burden of proving that prejudice resulted). 1
                                    For the reasons discussed above, we
                                    ORDER the judgment of the district court AFFIRMED.




                                               Gibbons



                     Pickering
                                                                 LAIR111__
                                                                 Saitta


                           'Appellant also contends that respondent has not complied with the
                     divorce decree. To the extent appellant seeks enforcement of the divorce
                     decree, that claim should be directed to the district court in the first
                     instance.
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    .4ger
                 cc:   Hon. Jennifer Elliott, District Judge, Family Court Division
                       Karen Kay Powell Gunderson
                       Jamie Ray Gunderson
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1941A    e